DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 101 31 324 A1 to Winter et al.
Re-claim 1, Winter et al. disclose a caliper brake comprising: a carrier 2 on which a pair of pad plates 10/11 composed of an inner pad plate 10 and an outer pad plate 11 are mounted to advance and retreat; 5a caliper housing 3 is slidably mounted on the carrier and is provided with a cylinder part 17 in which a piston 20 is installed to advance and retreat by a braking hydraulic pressure, a finger part (see figure 1a) is bent downward for pressing of the outer pad plates, a body part 14 connects the cylinder part and the finger part, the body part surrounds opposite side ends of the carrier (see figure 1b) 10and is provided with a guide part (such as either pins 29 or projection 26) guiding the caliper housing to slide on the carrier.
Re-claim 2, the carrier 2 is provided with a connection beam 6 supporting the pad plates; the connection beam is provided with a sliding part 25 (i.e. groove, see figures 1a and 1b) with a shape corresponding to the guide part and in contact with the guide part 26 (see paragraph 3 page 3 of the translation).
Re-claim 5, the carrier 2 is provided with a connection beam 6 supporting the pair of pad plates; the connection beam is provided with sliding grooves (see figure 1b) into which protrusions formed on opposite sides of the pair of pad plates are inserted.
Re-claim 12,  Winter et al. disclose a caliper brake comprising: a carrier 2 on which a pair of pad plates 11/12 composed of an inner pad plate 11 and an 15outer pad plate 12 is mounted to advance and retreat; a caliper housing 3 is slidably mounted on the carrier and provided with a cylinder part 17 in which a piston 20 is installed to be advance and retreat by a braking hydraulic pressure and a finger part bent downward for pressing of the outer pad plates: the caliper housing 3 is provided with a guide part (such as pins 29, or structure near 26) configured to support opposite 20side ends of the carrier 2 to be slidable on the carrier; the caliper brake further comprises a flange 26 provided on the finger part and protruding to be fastened to a sliding groove 25 formed on the carrier.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. in view of DE 36 36 379 C2 to Klimt et al.
Re-claim 13, Winter et al. teach a caliper brake comprising: a carrier 2 on which a pair of pad plates 10/11 composed of an inner pad plate 10 and an outer pad plate 11 is mounted to advance and retreat; a caliper housing 3 is slidably mounted on the carrier; 20the caliper housing comprises a body part 14 provided with a guide part (such as pins 29) supporting opposite side ends of the carrier to be slidable on the carrier, and a finger part bent downward from the body part for pressing of the outer pad plates; the caliper housing further comprises a cylinder part 17 in which a piston 20 is installed to advance and retreat by a braking hydraulic pressure.  However, Winter et al. fail to teach the caliper housing as a two part structure composed of a first caliper housing and a second caliper housing secured together by a fastening member.  
Klimt et al. teach a caliper housing formed as a two piece structure including a first caliper housing having the body part and a second caliper housing having the cylinder part, the first and second housing are secured together by a fastening member (see figure 1).  Forming the caliper housing from two pieces rather than a single piece is seen as a manufacturing choice.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the caliper housing of Winter et al. from two housing sections fastened together as taught by Klimt et al., as a matter of manufacturing choice, each yields the same result of a sliding caliper housing.
Re-claim 14, a flange 26 is provided on the finger part 13 that protrudes into a groove 25 formed on the carrier 2.
Allowable Subject Matter
Claims 3, 4, 6-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Heibel and Wollenweber each teach guide surfaces at a cylinder part and finger part.  Yokoyama, Gerhardt and KR ‘856 each teach guide surfaces between a caliper and carrier.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
June 2, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657